Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 15-30-BLG-SPW
CV 19-88-BLG-SPW
Plaintiff/Respondent,
VS. ORDER DISMISSING § 2255
MOTION WITH PREJUDICE AND
TRAVIS ALAN-CODY PAIR, DENYING CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Pair’s motion to
vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. § 2255. Pair is a
federal prisoner represented by counsel.

I. Background

On March 20, 2015, a grand jury indicted Pair on one count of possessing of
an unregistered firearm, a violation of 26 U.S.C. § 5861(d) (Count 1); and one
count of being a felon in possession of a firearm and ammunition, a violation of 18
U.S.C. § 922(g)(1) (Count 2).

On August 21, 2015, Pair was indicted in a separate case on one count of
conspiring to distribute 50 or more grams of a substance containing
methamphetamine, a violation of 21 U.S.C. § 846, and two counts of distributing

five grams or more of actual methamphetamine, violations of 21 U.S.C. § 841. See
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 2 of 10

Indictment (Doc. 1), United States v. Pair, No. CR 15-101-BLG-SPW (D. Mont.
Aug. 21, 2015) (“Pair IT’).

On March 16, 2015, the parties filed a plea agreement addressing the
charges in both cases. Pair agreed to plead guilty to being a felon in possession of
a firearm in this case and, in Pair I, to a superseding charge of conspiracy to
distribute five grams of more of actual methamphetamine. The United States
agreed to dismiss all other charges. See Plea Agreement (Doc. 25) at 2 92. As
relevant here, Pair admitted he knowingly possessed a firearm and had been
convicted of a felony at the time of his possession. No one asked, and he did not
say, whether he knew, at the time he possessed the firearm, that he was a felon.
See id. at 3-4 4 4.

On August 11, 2016, Pair was sentenced to serve a total of 72 months in
prison, to be followed by three years’ supervised release in this case and five years,
concurrent, in Pair IJ, See Minutes (Doc. 35); Judgment (Doc. 36) at 2-3.

Pair did not appeal. His conviction became final on August 26, 2016. See
Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

On June 21, 2019, the United States Supreme Court held that the prosecution

must prove the defendant knew the status that prohibits him, pursuant to 18 U.S.C.

 

' The Court does not understand Pair to have filed a motion under 28 U.S.C. § 2255 in
Pair II. It is discussed here only as relevant to his motion in this case, No. CR 15-30-BLG. All
subsequent citations to the record refer to the record of this case.

2
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 3 of 10

§ 922(g)(1), from possessing a firearm. See Rehaifv. United States, US. _,
139 S. Ct. 2191, 2194 (2019). The defendant in that case, Hamid Rehaif, entered
the United States on a nonimmigrant student visa to attend classes at a university.
At some point, the university told him he could not retain the visa unless he
transferred to another school or left the country. Before he did either, he visited a
firing range and fired two guns. He was prosecuted for possessing firearm while
being an alien unlawfully in the country. See id. At trial, the judge instructed the
jury that the United States was not required to prove Rehaif knew, when he visited
the range and fired the weapons, that he was not legally present in the country.
The Supreme Court disagreed and held that the conviction must be supported by
evidence sufficient to support a finding beyond reasonable doubt that Rehaif knew
he was not lawfully present. See id. at 2195.

About six weeks after Rehaif was decided, Pair moved the Court to appoint
counsel to represent him in filing a claim under the case. See Pro Se Mot. (Doc.
41) at1. After clarifying Pair’s intent, see Order (Doc. 42); Castro v. United
States, 540 U.S. 375, 377 (2003), the Court appointed counsel, who filed an
amended motion on March 16, 2020 (Doc. 53). The United States responded on
April 20 (Doc. 57), and Pair replied on May 10, 2020 (Doc. 59).

The amended motion supersedes Pair’s pro se motions (Docs. 41, 43). See

Order (Doc. 44) at 2 73.
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 4 of 10

II. Analysis

Pair was not guilty of being a felon in possession of a firearm unless he
knew not only that he was in possession of a firearm or ammunition, but also
knew, at the time of his possession, that he had been convicted of a felony offense.
But Pair’s motion is procedurally defaulted without excuse. It is time-barred as
well, but there is no need to address that issue.

A. Procedural Default

This case is controlled by Bousley v. United States, 523 U.S. 614 (1998).
There, the defendant pled guilty in 1990 to “using” a firearm in a drug trafficking
crime. He appealed his sentence, but not his conviction. The appeal was
unsuccessful, and his sentence was affirmed. See United States v. Bousley, 950
F.2d 727 (8th Cir. Sept. 25, 1991). With that decision, direct review concluded.

In June 1994, Bousley filed for collateral review. He challenged the validity
of his guilty plea on the grounds that there was no “connection between the
firearms in the bedroom of the house, and the garage, where the drug trafficking
occurred.” Bousley, 523 U.S. at 617. His claim was denied, and he appealed.
While the appeal was pending, the Supreme Court held that the prosecution must
prove the defendant actively employed a firearm in order to obtain a conviction for
“using” a firearm in a drug trafficking crime. See Bailey v. United States, 516 U.S.

137, 143 (1995), superseded by statute, see Welch v. United States, U.S. __, 136
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 5 of 10

S. Ct. 1257, 1267 (2016). The Court’s decision in Bailey supported Bousley’s
claim that his guilty plea was not knowing, voluntary, and intelligent, because he
was Clearly “misinformed as to the true nature of the charge against him.”
Bousley, 523 US. at 619.

Likewise, here, Rehaif explains an element of the statute Pair was convicted
of violating. Just as Bailey applied to Bousley’s claim, Rehaif applies to Pair’s
claim.

B. Cause to Excuse Default

Even though the rule of Bailey applied to Bousley’s claim, the Supreme
Court found “there are nonetheless significant procedural hurdles to its
consideration on the merits.” /d. at 621. Bousley’s claim that he should have been
correctly advised of the meaning of “using” a firearm could have been “fully and
completely addressed on direct review based on the record created at the plea
colloquy.” /d. at 622. Because he did not present it on direct review, the claim
was procedurally defaulted. See, e.g., Reed v. Farley, 512 U.S. 339, 354 (1994);
United States v. Frady, 456 U.S. 152, 165 (1982); United States v. Timmreck, 441
U.S. 780, 784 (1979).

Similarly, here, Pair could have claimed on direct appeal that his guilty plea
was invalid because the United States did not prove he knew he was a felon. As he

did not, his claim is procedurally defaulted. If the Court is to address the merits of
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 6 of 10

his claim, he must excuse the default either by showing cause and prejudice or by
showing he is actually innocent. See, e.g., Bousley, 523 U.S. at 622; Coleman v.
Thompson, 501 U.S. 722, 750 (1991).

Bousley argued that, at the time of his direct appeal, his claim lacked support
in the law. But, the Court said, “the Federal Reporters were replete with cases
involving challenges to the notion that ‘use’ is synonymous with mere
‘possession,’” id. at 622, and a default could not be excused merely because a
claim would have been “unacceptable to that particular court at that particular
time,” id. at 623 (quoting Engle v. Isaac, 456 U.S. 107, 130 n.35 (1982)). Asa
result, the Court found no cause to excuse Bousley’s failure to challenge the
validity of his guilty plea on direct review. /d. at 623.

Similarly, as the Rehaif Court said itself, “[a]s a matter of ordinary English
grammar, we normally read the statutory term ‘knowingly’ as applying to all the
subsequently listed elements of the crime.” Rehaif, 139 S. Ct. at 2196 (quoting
Flores-Figueroa v. United States, 556 U.S. 646, 650 (2009)) (internal quotation
marks omitted). And “[t]he cases in which we have emphasized scienter’s
importance in separating wrongful from innocent acts are legion.” Jd. at 2196-97.

Pair’s failure to challenge the validity of his guilty plea on appeal is not
excused by the fact that Rehaif was not decided until 2019, because the cases

supporting the decision in Rehaif predated Pair’s case. (Contrast, for example, the
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 7 of 10

Supreme Court’s decision in Johnson v. United States, 576 U.S. 591 (2015), which
overruled two of the Court’s own recent precedents interpreting the same phrase in
the same statute.) As Pair offers no cause to excuse his default, it is not excused
under the cause-and-prejudice test.

C. Actual Innocence

Finally, the Supreme Court pointed out that Bousley might still obtain
review of the merits of his claim if he could show “that the constitutional error in
his plea colloquy ‘has probably resulted in the conviction of one who is actually
innocent.’” Bousley, 523 U.S. at 623 (quoting Murray v. Carrier, 477 U.S. 478,
496 (1986)).

“Actual innocence” is not shown if it is only possible to say that the United
States might not have persuaded twelve jurors beyond reasonable doubt. It
requires the defendant to show that, “in light of all the evidence, it is more likely
than not than xo reasonable juror would have convicted him.” Jd. (quoting Schlup
v. Delo, 513 U.S. 298, 327-28 (1995) (internal quotation marks and citation
omitted) (emphasis added). In addition, “[i]n cases where the Government has
forgone more serious charges in the course of plea bargaining, petitioner’s showing
of actual innocence must also extend to those charges.” Jd. at 624.

Pair does not suggest he could meet the high Sch/lup standard as to the felon-

in-possession charge. And even if he surmounted that obstacle, he would have to
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 8 of 10

leap it again with respect to the charges the United States agreed to dismiss. See,
e.g., Presentence Report (Doc. 38) 4 17-19; Addendum at 21—22 (showing no
objection as to Pair’s statements during interview).

The parties refer to United States v. Benamor, 937 F.3d 1182 (9th Cir.
2019), United States v. Hollingshed, 940 F.3d 410 (8th Cir. 2019), and United
States v. Gary, 954 F.3d 194 (4th Cir. 2020). See U.S. Resp. (Doc. 57) at 8; Reply
(Doc. 59) at 2. All three are direct-review cases, not collateral cases. See
Benamor, 937 F.3d at 1185; Hollingshed, 940 F.3d at 412-13; Gary, 954 F.3d at
198. As Bousley shows, the defendant/movant must assume a burden of proof and
meet a significantly higher standard to obtain relief on collateral review.
Otherwise, collateral review would indeed become a substitute for direct review.
See Frady, 456 U.S. at 165.

Ill. Certificate of Appealability

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 9 of 10

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)). Where a claim is dismissed on procedural grounds, the court must also
decide whether “jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41
(2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Pair makes a substantial showing that he was deprived of a constitutional
right. No one told him the United States must prove he knew he was a felon. But
the case is controlled by the procedural default analysis of Bousley v. United
States, 523 U.S. 614 (1998). Pair does not suggest he has cause to excuse his
default. Nor does he claim he could demonstrate actual innocence of the felon-in-
possession charge, of the other charge in the indictment in this case, and of the
three charges dismissed in Pair [7 pursuant to the plea agreement that resolved both
cases,

Because the procedural ruling is not debatable, a COA is not warranted.

Accordingly, IT IS ORDERED:

1. Pair’s amended motion to vacate, set aside, or correct the sentence under
28 U.S.C. § 2255 (Doc. 53) is DISMISSED WITH PREJUDICE as procedurally
defaulted without excuse.

2. Acertificate of appealability is DENIED. The clerk shall immediately

process the appeal if Pair files a Notice of Appeal.
9
Case 1:15-cr-00030-SPW Document 60 Filed 08/28/20 Page 10 of 10

3. The clerk shall ensure that all pending motions in this case and in CV 19-
88-BLG-SPW are terminated and shall close the civil file by entering judgment in

favor of the United States and against Pair.

& ¢

DATED this og day of August, 2020.

 

}

pitectae- “ Lei (bee
Susan P. Watters
United States District Court

10
